       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 1 of 26




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

Premier Concrete LLC, Keith Woods,              )
and Joy Woods,                                  )
                                                )
      Plaintiffs,                               )     Civil Action No.
                                                )     1:20-cv-00307-SDG
v.                                              )
                                                )
Argos North America Corp., Argos                )
Ready Mix, LLC, Elite Concrete LLC,             )
Elite Concrete Holdings, LLC, Elite             )
Concrete of SC, LLC, Coastal Concrete           )
Southeast II LLC, Evans Concrete                )
Holdings Inc., Evans Concrete, L.L.C.,          )
Thomas Concrete, Inc., Thomas Concrete          )
of Georgia, Inc., Thomas Concrete of            )
South Carolina, Inc., Holcim (US) Inc.,         )
Cemex, Inc., Cemex Materials, LLC,              )
Cemex Southeast, LLC, and Giant                 )
Cement Company,                                 )
                                                )
      Defendants.


        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1.          Description of Case:
      (a)      Describe briefly the nature of this action.

      Plaintiffs Premier Concrete, LLC and Keith and Joy Woods (collectively,

“Plaintiffs”) allege anticompetitive conduct in two separate alleged product markets-

-ready-mix concrete and cement—in the coastal Georgia and coastal South Carolina

                                            1
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 2 of 26




area. Alleging conspiracies in each of those purported markets, Plaintiffs seek relief

against various Defendants under § 1 of the Sherman Act (15 U.S.C. § 1). Alleging

monopolization and attempted monopolization of both markets, and “joint

monopolization” of the ready-mix concrete market, Plaintiffs also seek relief from

certain of the Defendants under § 2 of the Sherman Act (15 U.S.C. § 2). On the

same or similar theories, Plaintiffs also seek relief under the Declaratory Judgment

Act (28 U.S.C. § 2201), the Georgia statute voiding contracts in restraint of trade

(O.C.G.A. § 13-8-2), and/or tortious interference with business relations under

Georgia’s common law. Plaintiffs seek injunctive relief, treble damages, and

attorneys’ fees.

      (b)    Summarize, in the space provided below, the facts of this case. The
             summary should not be argumentative nor recite evidence.

      Plaintiffs allege the operation of two distinct cartels in coastal Georgia and

southeastern coastal South Carolina. The first cartel, according to Plaintiffs, relates

to ready-mix concrete, a perishable product used primarily in the building, paving,

and construction industries. The alleged ready-mix cartel consists of Defendants

Argos Ready Mix, LLC (“Argos”),1 Coastal Concrete Southeast II LLC (“Coastal”),


1
 As set forth below, Argos Ready Mix, LLC is improperly named in the Complaint.
In 2016, Argos Ready Mix, LLC was merged completely into Argos USA LLC, and
the former entity no longer exists.

                                          2
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 3 of 26




Elite Concrete LLC, Elite Concrete Holdings, LLC, and Elite Concrete of SC, LLC

(collectively, “Elite”), Evans Concrete Holdings Inc. and Evans Concrete, LLC

(collectively, “Evans”), and Thomas Concrete, Inc., Thomas Concrete of Georgia,

Inc., and Thomas Concrete of South Carolina, Inc. (collectively “Thomas”)

(together, “the Ready-Mix Defendants”). Plaintiffs allege that the Ready-Mix

Defendants conspired both to jointly monopolize the market for ready-mix concrete

in the geographic market comprising parts of coastal Georgia and southeastern

coastal South Carolina, and to restrain trade within that same market. More

specifically, Plaintiffs allege a group boycott of themselves and other

nonparticipating competitors by the Ready-Mix Defendants.

      The second cartel, according to Plaintiffs, is in the market for cement, a

binding agent that is an ingredient of ready-mix concrete and is sold primarily to

ready-mix suppliers. The alleged cement cartel consists of Defendants Argos North

America, Corp. (“Argos”), Giant Cement Company (“Giant”), Holcim (US) Inc.

(“Holcim”), and Cemex, Inc., Cemex Materials, LLC, and Cemex Southeast, LLC

(collectively “Cemex”) (together, “the Cement Defendants”). 2 Plaintiffs allege that




2
 The use of abbreviated reference to groups of defendants is for convenience only,
and in no way diminishes Plaintiffs’ obligation to prove all elements of all claims
asserted against each and every defendant in this case.
                                         3
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 4 of 26




the Cement Defendants entered into a horizontal conspiracy to fix the price of

cement in an alleged geographic market comprising parts of coastal Georgia and

southeastern coastal South Carolina.

      Plaintiffs further allege that while participating in both cartels, Argos secured

a monopoly in the market for cement and used its favorable position in that market

to benefit the members of the ready-mix cartel downstream.

      Plaintiffs contend that as a result of the alleged anticompetitive conduct,

Plaintiff Premier Concrete, LLC lost value and Plaintiffs Keith and Joy Woods were

forced to sell their business for less than they should have.

      (c)    The legal issues to be tried are as follows:
      Defendants each have filed—on an individual or joint basis—motions to

dismiss all of Plaintiffs’ claims. Defendants assert that no legal issues should remain

after consideration of those motions. Plaintiffs’ oppositions to those motions are due

May 1, 2020. Depending on the resolution of those motions, some or all of the

following legal issues may need to be determined:

   • Whether the Ready-Mix Defendants violated the Sherman Act by jointly
     monopolizing the ready-mix concrete market, by attempting to jointly
     monopolize that market, and/or conspiring to jointly monopolize the same
     market.

   • Whether the Ready-Mix Defendants violated the Sherman Act by conspiring
     to exclude Plaintiffs from the ready-mix concrete market.

                                           4
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 5 of 26




    • Whether each of the Cement Defendants violated the Sherman Act by
      conspiring as horizontal competitors to unlawfully fix prices in the cement
      market in an alleged geographic market comprising parts of coastal Georgia
      and southeastern coastal South Carolina and whether any such conspiracy
      caused Plaintiffs to suffer injury.

    • Whether Argos attained and/or attempted to attain a monopoly in the cement
      market.

    • Whether the Ready-Mix Defendants violated Georgia common law by
      tortiously interfering with prospective or existing business relations of
      Plaintiffs.

    • Whether each of the Ready-Mix Defendants and each of the Cement
      Defendants 3 formed one or more contracts in general restraint of trade in
      violation of the Georgia Code and that Plaintiffs are entitled to obtain any
      relief.

    • Whether each Plaintiff has suffered an antitrust injury related to
      anticompetitive conduct proven for each of the Ready-Mix Defendants and
      Cement Defendants.

    • Whether each Plaintiff suffered damages directly caused by the unlawful
      conduct of each of the Ready-Mix Defendants and the Cement Defendants,
      whether each Plaintiff has provided reasonable calculations of any damages
      amount, and whether damages are barred by the statute of limitations.

    • Whether Plaintiffs’ claims are barred by the statute of limitations.




3
 Count IX of the Complaint neither names nor includes any specific allegations
against Giant.

                                          5
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 6 of 26




      (d)    The cases listed below (include both style and action number) are:

                (1)   Pending Related Cases:

      There are two pending cases that are somewhat related. The first is Southeast

Ready Mix, et al. v. Argos North America Corp., et al., No. 1:17-cv-02792-ELR

(N.D. Ga.), a case currently pending before Judge Ross of this Court, in which the

plaintiffs advance similar claims against all Defendants here except Giant. The

second is Pro Slab Inc., et al. v. Argos USA LLC, et al., No. 2:17-cv-03185-BHH

(D.S.C.), a putative class action currently pending before Judge Bruce Hendricks of

the United States District Court for the District of South Carolina. In that case,
plaintiffs allege a price-fixing conspiracy in violation of § 1 of the Sherman Act

involving each of the Defendant ready-mix suppliers here. Both related cases are

presently in discovery.

                (2)   Previously Adjudicated Related Cases:

      There are no previously adjudicated related cases.

2.       This case is complex because it possesses one or more of the features listed
below (please check):

            X (1)      Unusually large number of parties
            X (2)      Unusually large number of claims or defenses
            X (3)      Factual issues are exceptionally complex
            X (4)      Greater than normal volume of evidence
              (5)      Extended discovery period is needed
              (6)      Problems locating or preserving evidence
            X (7)      Pending parallel investigations or action by government
            X (8)      Multiple use of experts
              (9)      Need for discovery outside United States boundaries
              (10)     Existence of highly technical issues and proof
                                         6
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 7 of 26




               (11) Unusually complex discovery of electronically stored information

3.       Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

       For Plaintiffs Premier Concrete, LLC and Keith and Joy Woods:

C. Lance Gould
Alabama Bar No. ASB-0913-G66C
lance.gould@beasleyallen.com
Beasley Allen Crow Methvin Portis & Miles
PO Box 4160
218 Commerce Street
Montgomery, AL 36103
334.269.2343

       For Defendants Argos North America Corp. and Argos USA, LLC:

Howard Feller
Virginia Bar No. 18248
hfeller@mcguirewoods.com
MCGUIREWOODS LLP
Gateway Plaza
800 East Canal Street
Richmond, VA 23219-3916
804.775.4393

       For Defendants Cemex, Inc., Cemex Materials, LLC, and Cemex Southeast,
LLC:

James R. McGibbon
Georgia Bar No. 492350
jimmcgibbon@eversheds-sutherland.com
EVERSHEDS SUTHERLAND (US) LLP
999 Peachtree Street NE, Suite 2300
Atlanta, GA 30309
                                       7
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 8 of 26




404.853.8008

     For Defendants Coastal Concrete Southeast I LLC:

David M. Burkoff
Georgia Bar No. 179902
dburkoff@huntermaclean.com
HUNTER, MACLEAN, EXLEY & DUNN, P.C.
200 E. Saint Julian St.
Savannah, GA
912.263.0261

     For Defendants Elite Concrete LLC, Elite Concrete Holdings LLC, and Elite
Concrete of SC LLC:

Justin P. Gunter
Georgia Bar No. 969468
jgunter@phrd.com
PARKER, HUDSON, RAINER & DOBBS LLP
303 Peachtree Street, NE, Suite 3600
Atlanta, GA 30308
404.420.4315

      For Defendants Evans Concrete Holdings, Inc., and Evans Concrete, LLC:

Jeffrey W. DeLoach
Georgia Bar No. 081669
jeff@ehdhlaw.com
EPPS, HOLLOWAY, DELOACH & HOIPKEMIER, LLC
1220 Langford Drive, Building 200-101
Watkinsville, GA 30677
706.540.4000

      For Defendant Giant Cement Company:

Robert Hickok
Pennsylvania Bar No. 30101
hickokr@pepperlaw.com
                                      8
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 9 of 26




PEPPER HAMILTON LLP
Eighteenth and Arch Streets
Philadelphia, PA 19103
215.981.4750

      For Defendant Holcim (US) Inc.:

Jennifer Greenblatt
Illinois Bar No. 6304769
tismail@goldmanismail.com
jgreenblatt@goldmanismail.com
GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP
200 S. Wacker Dr., 22nd Fl.
Chicago, IL 60606
312.681.6000

      For Defendants Thomas Concrete, Inc., Thomas Concrete of Georgia, Inc.,
and Thomas Concrete of South Carolina, Inc.:

Gregory R. Hanthorn
Georgia Bar No. 323937
ghanthorn@jonesday.com JONES DAY
1420 Peachtree Street NE, Suite 800
Atlanta, GA 30309-3053
404.521.3939

4.          Jurisdiction:

      Is there any question regarding this Court’s jurisdiction?

      ____Yes               __X__No

5.          Parties to This Action:

      (a)      The following persons are necessary parties who have not been joined:

      The parties agree that there are no necessary parties who have not been joined.

                                          9
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 10 of 26




      (b)      The following persons are improperly joined as parties:

      The parties agree that no parties are improperly joined.

      (c)    The names of the following parties are either inaccurately stated or
necessary portions of their names are omitted:

      The name of one party has been inaccurately stated in the Complaint. Argos

Ready Mix, LLC no longer exists. The entity was merged into Argos USA LLC in

2016. All other party names are correctly stated.

      (d) The parties shall have a continuing duty to inform the Court of any
contentions regarding unnamed parties necessary to this action or any contentions
regarding misjoinder of parties or errors in the statement of a party’s name.

      The parties acknowledge such duty.

6.          Amendments to the Pleadings:

       Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed. R. Civ. P. 15. Further instructions
regarding amendments are contained in LR 15.

       (a)   List separately any amendments to the pleadings that the parties
anticipate will be necessary:

      At this time, the parties do not anticipate any amendments to the pleadings.

       (b) Amendments to the pleadings submitted LATER THAN THIRTY DAYS
after the Joint Preliminary Report and Discovery Plan is filed, or should have been
filed, will not be accepted for filing, unless otherwise permitted by law.




                                          10
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 11 of 26




7.       Filing Times For Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.

       All other motions must be filed WITHIN THIRTY DAYS after the beginning
of discovery, unless the filing party has obtained prior permission of the court to file
later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.
      (b) Summary Judgment Motions: within thirty days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.
      (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.
      (d) Motions Objecting to Expert Testimony: Daubert motions with regard
to expert testimony no later than the date that the proposed pretrial order is
submitted. Refer to Local Rule 7.2F.

      The parties agree that no adjustments to the above-stated filing times appear

necessary at this time, but reserve the right if good cause exists to seek from the

Court an extension of the filing time for any motion.

8.       Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with Fed.
R. Civ. P. 26. If any party objects that initial disclosures are not appropriate, state
the party and basis for the party’s objection. NOTE: Your initial disclosures should
include electronically stored information. Refer to Fed. R. Civ. P. 26(a)(1)(B).

      The parties agree to hold off on making initial disclosures at this time, in light

of the fact that each Defendant has moved to dismiss the Complaint in its entirety,


                                          11
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 12 of 26




and these motions remain pending at this time. See ECF Nos. 92, 94, 95, 97, 98,

100, 102.     If granted, these motions will dispose of this case altogether.

Alternatively, if the Court grants one or more of Defendants’ motions in whole or in

part, it would potentially narrow the issues in the case, the parties to the action, or

both. In light of this potential, and given the breadth of Plaintiffs’ case as pled and

the agreed-upon extension provided to Plaintiffs for filing their oppositions to the

motions to dismiss, the parties respectfully submit that making the required initial

disclosures at this time would be premature and would not be an efficient use of the

resources of either this Court or the parties. See, e.g., Redford v. Gwinnett County

Judicial Circuit, 350 Fed. Appx. 341, 346 (11th Cir. 2009) (“Facial challenges to the

legal sufficiency of a claim or defense, such as a motion to dismiss based on failure

to state a claim for relief, should . . . be resolved before discovery begins.” (quoting

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)). The

parties therefore respectfully submit that initial disclosures should be exchanged

within thirty days after the appearance of the first defendant by answer to the

Complaint, which date marks the commencement of the discovery period under

Local Rule 26.2(A). This schedule will ensure that Plaintiffs are in possession of

the requisite information by the start of the 8-month discovery period, and thus will




                                          12
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 13 of 26




neither delay the resolution of this case, nor result in any prejudice to Plaintiffs while

conserving resources.

9.        Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

      The parties do not believe that a scheduling conference is necessary at this
time and therefore do not request one.

10.       Discovery Period:

      The discovery period commences thirty days after the appearance of the first
defendant by answer to the complaint. As stated in LR 26.2A, responses to initiated
discovery must be completed before expiration of the assigned discovery period.
      Cases in this Court are assigned to one of the following three discovery
tracks: (a) zero month discovery period, (b) four months discovery period, and (c)
eight months discovery period. A chart showing the assignment of cases to a
discovery track by filing category is contained in Appendix F. The track to which a
particular case is assigned is also stamped on the complaint and service copies of
the complaint at the time of filing.
      Please state below the subjects on which discovery may be needed:

       Defendants state that in light of the pending motions to dismiss in this case,

they are not presently in a position to indicate with either precision or particularity

the subjects on which discovery may be needed.

       Plaintiffs state that they will require discovery for the following non-exclusive

list of subjects:

          • Communications and agreements among Defendants.


                                           13
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 14 of 26




         • Actions in furtherance of a conspiracy (e.g., scorecards, competitor

            reports, communications with customers).

         • Rebates, kickbacks, discounts, and payoffs.

         • Transactional-level sales data of Defendants.

         • Information on both the cement and ready-mix concrete markets in the

            coastal Georgia and coastal South Carolina area.

         • Financial records of the Defendants.

         • The preservation of information and documents by Defendants.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery
should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      The parties agree that this antitrust action is subject to the 8-month discovery

track under Appendix F to this Court’s Local Rules. To ensure that both the fact

discovery and the expert discovery are completed within that 8 month period, the

following deadlines would be set:

         • Fact discovery cutoff—6 months from the date on which discovery

            commences;

         • Plaintiffs’ expert report(s) due by the fact discovery cutoff date;



                                         14
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 15 of 26




         • Defendants’ deposition(s) of plaintiffs’ expert(s)—no later than 2

             weeks after the plaintiffs’ expert report(s) submitted;

         • Defendants’ expert report(s) due 30 days after plaintiffs’ expert

             report(s) submitted;

         • Plaintiffs’ deposition(s) of defendants’ expert(s)—completed by the

             end of the 8 month discovery period.

      The parties do not presently anticipate that additional time beyond 8 months

will be necessary to complete discovery, but reserve the right to request additional

time if good cause exists. The parties acknowledge their obligation, as set forth in

Judge Grimberg’s Standing Order, to file an amended Joint Report within 14 days

after a ruling on the currently pending motions to dismiss.

11. Discovery Limitation and Discovery of Electronically Stored Information:

       (a) What changes should be made in the limitations on discovery imposed
under the Federal Rules of Civil Procedure or Local Rules of this Court, and what
other limitations should be imposed?

      Interrogatories:
       The parties agree that the presumptive limits under the Federal Rules
regarding the number of interrogatories that may be served may not be suitable for
a case of this scope and scale. Therefore, the parties agree to the following
limitations on interrogatories and respectfully request that the Court enter an order
adopting them for this case:




                                         15
       Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 16 of 26




    • The Plaintiff Family4 may serve no more than 30 written interrogatories,
      including all discrete subparts, on each Defendant Family. 5

    • Each Defendant Family may serve no more than 30 written interrogatories,
      including all discrete subparts, upon the Plaintiff Family.

       Depositions:

       The parties agree to the following limitations on depositions in this case and

respectfully request that this Court enter an order adopting them for this case:

    • Plaintiffs may collectively take no more than 5 depositions of each Defendant
      Family and 10 depositions of nonparties, but the total number of depositions
      taken by Plaintiffs may not exceed 25. This total does not include depositions
      of retained expert witnesses.

    • Defendants may collectively take no more than 5 depositions of each Plaintiff
      and 15 depositions of nonparties, but the total number of depositions taken by
      Defendants may not exceed 25. This total does not include depositions of
      retained expert witnesses.

    • The limits on the duration of each deposition shall remain unchanged from
      those set forth in Fed. R. Civ. P. 30(d)(1).




4
 For purposes of this Joint Pretrial Order, the Plaintiff Family is comprised of the
named plaintiffs, Premier Concrete, LLC and Keith and Joy Woods.

5
 For purposes of this Joint Pretrial Order, a Defendant Family is comprised of those
Defendants who are affiliated with one another, or who share common ownership.
For instance, Defendants Evans Concrete Holdings, Inc. and Evans Concrete, LLC,
together comprise one Defendant Family referred to collectively as Evans. There are
eight Defendant Families in this case: Argos, Cemex, Coastal (only one entity named
in Complaint), Elite, Evans, Giant (only one entity named in Complaint), Holcim
(only one entity named in Complaint), and Thomas.
                                          16
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 17 of 26




      (b)      Is any party seeking discovery of electronically stored information?

       X Yes                                         No

      The parties agree that a written protocol governing the exchange of

electronically stored information (“ESI Protocol”) will be necessary in this case. The

parties have agreed to work together to create a mutually agreeable ESI Protocol

prior to the commencement of discovery in this case.

12.         Other Orders:

      What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      The parties agree that a protective order to govern the exchange of information

during discovery will be necessary in this case. The parties have agreed to work

together to draft a mutually agreeable proposed protective order for the Court’s

review prior to the commencement of discovery in this case. Likewise, the parties

agree that a stipulation regarding the discoverability of certain expert materials and

communications will be necessary and agree to work together to draft a mutually

agreeable proposed order for the Court’s consideration.

13.         Settlement Potential:

      (a)    Lead counsel for the parties, or their designees, certify by their
signatures below that they conducted a Rule 26(f) conference that was held on April
16, 2020, and that they participated in settlement discussions. Due to the ongoing
public health concerns regarding COVID-19, the parties conducted the 26(f)

                                           17
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 18 of 26




conference via an audio only teleconference rather than in person. Other persons
who participated in the settlement discussions are listed according to party.

For Plaintiffs:

Lead counsel:

         Lance Gould:      /s/ Lance Gould

Other participants: Tyner Helms

For Defendant Argos:

Lead counsel:
          Howard Feller:        /s/ Howard Feller

Other participants: Nicholas Giles, M. Laughlin Allen

For Defendant Cemex:

Lead counsel:

          James R. McGibbon:           /s/ James R. McGibbon

Other participants: Kaitlin Carreno, Patricia Gorham

For Defendant Coastal:

Lead counsel:

         David Burkoff:       /s/ David Burkoff

For Defendant Elite:

Lead counsel:

          Justin P. Gunter:    /s/ Justin P. Gunter


                                        18
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 19 of 26




For Defendant Evans:

Lead counsel:

          Jeffrey DeLoach:       /s/ Jeffrey DeLoach

For Defendant Giant:

Lead counsel:

         Robert Hickok:         /s/ Robert Hickok

For Defendant Holcim:

Lead counsel:
         Jennifer Greenblatt:     /s/ Jennifer Greenblatt

For Defendant Thomas:

Lead counsel:
         Gregory Hanthorn:         /s/ Gregory Hanthorn

Other participants: Andrew Ellis

      (b) All parties were promptly informed of all offers of settlement and
following discussion by all counsel, it appears that there is now:

        ( ) A possibility of settlement before discovery.
        ( ) A possibility of settlement after discovery.
        ( ) A possibility of settlement, but a conference with the judge is needed.
        ( X ) No possibility of settlement.

      (c)    Counsel do intend to hold additional settlement conferences among
themselves prior to the close of discovery. The proposed date of the next settlement
conference is: upon the issuance of the Court’s decision on the pending motions to
dismiss case.


                                        19
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 20 of 26




       (d) The following specific problems have created a hindrance to settlement
of this case.

       The parties agree that there are no specific problems creating a hindrance to
settlement.


14.      Trial by Magistrate Judge:

       The parties do not consent to having this case tried before a magistrate judge
of this Court.



Dated: April 27, 2020                          Respectfully submitted,




                                         20
     Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 21 of 26




s/ Benjamin R. Keen                         s/ M. Laughlin Allen
Benjamin R. Keen                            M. Laughlin Allen
GA Bar No. 810828                           Georgia Bar No. 901999
C. Lance Gould (pro hac vice)               mlallen@mcguirewoods.com
Tyner D. Helms (pro hac vice)               MCGUIREWOODS LLP
BEASLEY, ALLEN, CROW,                       1230 Peachtree Street, NE, Suite
METHVIN, PORTIS & MILES, P.C.               2100
4200 Northside Parkway NW Building          Atlanta, GA 30309-3534
One, Suite 100                              404.443.5738
Atlanta, Georgia 30327                      404.443.5773 (fax)
Tel: (404) 751-1162                         Howard Feller (pro hac vice)
Fax: (855) 674-1818                         Virginia Bar No. 18248
Ben.keen@beasleyallen.com                   hfeller@mcguirewoods.com
Lance.gould@beasleyallen.com                J. Brent Justus (pro hac vice)
Tyner.helms@beasleyallen.com                Virginia Bar No. 45525
                                            bjustus@mcguirewoods.com
Attorneys for Plaintiffs Premier Concrete   Casey Erin Lucier (pro hac vice)
LLC, Keith Woods and Joy Woods              Virginia Bar No. 80363
                                            clucier@mcguirewoods.com
                                            Nicholas J. Giles (pro hac vice)
                                            Virginia Bar No. 86584
                                            ngiles@mcguirewoods.com
                                            Ashley P. Peterson (pro hac vice)
                                            Virginia Bar No. 87904
                                            apeterson@mcguirewoods.com
                                            MCGUIREWOODS LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, VA 23219-3916
                                            804.775.1000
                                            Attorneys for Defendants Argos
                                            North America Corp. and Argos
                                            Ready Mix, LLC




                                       21
     Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 22 of 26




By: s/ David M. Burkoff                  By: s/ Justin P. Gunter
David M. Burkoff                         Robert M. Brennan
Georgia Bar No. 179902                   Georgia Bar No. 079798
dburkoff@huntermaclean.com               rmb@phrd.com
Allan C. Galis                           Justin P. Gunter
Georgia Bar No. 185603                   Georgia Bar No. 969468
agalis@huntermaclean.com                 jgunter@phrd.com
HUNTER, MACLEAN, EXLEY &                 PARKER, HUDSON, RAINER &
DUNN, P.C.                               DOBBS LLP
200 E. Saint Julian St.                  303 Peachtree Street, NE, Suite 3600
Savannah, GA                             Atlanta, GA 30308
912.236.0261                             404.681.5969
912.236.4936 (fax)
                                        Attorney for Defendants Elite
Attorney for Defendant Coastal Concrete Concrete LLC, Elite Concrete
Southeast II LLC                        Holdings LLC, and Elite Concrete of
                                        SC LLC
By: s/ Jeffrey W. DeLoach               By: s/ Gregory R. Hanthorn
Jeffrey W. DeLoach                      Gregory R. Hanthorn
Georgia Bar No. 081669                  Georgia Bar No. 323937
jeff@ehdhlaw.com                        ghanthorn@jonesday.com
EPPS, HOLLOWAY, DELOACH &               Andrew Ellis
HOIPKEMIER, LLC                         Georgia Bar No. 536041
1220 Langford Drive, Building 200-101   aellis@jonesday.com
Watkinsville, GA 30677                  JONES DAY
706.540.4000                            1420 Peachtree Street NE, Suite 800
                                        Atlanta, GA 30309-3053
Attorneys for Defendants Evans Concrete 404.521.3939
Holdings, Inc., and Evans Concrete, LLC
                                        Attorney for Defendants Thomas
                                        Concrete, Inc., Thomas Concrete of
                                        Georgia, Inc., and Thomas Concrete
                                        of South Carolina, Inc.




                                    22
     Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 23 of 26




By: s/ Seth Litman                             By: s/ Alan W. Bakowski
Seth Litman                                    Alan W. Bakowski
Georgia Bar No. 454060                         Georgia Bar No. 373002
seth.litman@thompsonhine.com                   alan.bakowski@troutman.com
THOMPSON HINE LLP                              TROUTMAN SANDERS LLP
Two Alliance Center                            600 Peachtree St., N.E., Suite 3000
3560 Lenox Road NE, Suite 1600                 Atlanta, Georgia 30308
Atlanta, GA 30326                              404.885.3000
404.541.2967
                                               Robert L. Hickok (pro hac vice)
Tarek Ismail (pro hac vice to be               hickokr@pepperlaw.com
requested)                                     Daniel J. Boland (pro hac vice)
Illinois Bar No. 6225226                       bolandd@pepperlaw.com
tismail@goldmanismail.com                      Leah Greenberg Katz (pro hac vice)
Jennifer Greenblatt (pro hac vice to be        katzl@pepperlaw.com
requested)                                     Michael J. Hartman (pro hac vice)
Illinois Bar No. 6304769                       hartmanm@pepperlaw.com
jgreenblatt@goldmanismail.com                  PEPPER HAMILTON LLP
GOLDMAN ISMAIL TOMASELLI                       Eighteenth and Arch Streets
BRENNAN & BAUM LLP                             Philadelphia, Pennsylvania 19103
200 South Wacker Dr.                           215.981.4000
22nd Floor
Chicago, IL 60606                              Attorneys for Defendant Giant Cement
312.681.6000                                   Company

Attorneys for Defendant Holcim (US) Inc.




                                          23
     Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 24 of 26




/s/ James R. McGibbon
James R. McGibbon (GA 492350)
Patricia A. Gorham (GA 302669)
Kaitlin A. Carreno (GA 174813)
EVERSHEDS SUTHERLAND (US) LLP
999 Peachtree Street, NE, Suite 2300
Atlanta, Georgia 30309-3996
(404) 853-8000 (T)
(404) 853-8806 (F)
jimmcgibbon@eversheds-sutherland.com
patriciagorham@eversheds-
sutherland.com
kaitlincarreno@eversheds-sutherland.com

Attorneys for Defendants Cemex, Inc.,
Cemex Materials, LLC, and Cemex
Southeast, LLC




                                        24
      Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 25 of 26




                            SCHEDULING ORDER
       Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the Court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are as set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified:




IT IS SO ORDERED, this              day of                                        ,
20                                                                                .



UNITED STATES DISTRICT JUDGE




                                        25
        Case 1:20-cv-00307-SDG Document 128 Filed 04/27/20 Page 26 of 26




              CERTIFICATE OF SERVICE AND COMPLIANCE

        I hereby certify that on this 27th day of April, 2020, the foregoing JOINT

PRELIMINARY REPORT AND DISCOVERY PLAN was filed electronically

with the Clerk of the Court using the CM/ECF system which will send a notification

of such filing to all counsel of record in this matter.

        I further certify that the foregoing complies with the font and point setting

approved by the Court in Local Rule 5.1(B). The foregoing was prepared on a

computer, using Times New Roman 14-point font.



                                  s/ M. Laughlin Allen___
                                  M. Laughlin Allen
                                  Georgia Bar No. 901999
                                  mlallen@mcguirewoods.com
                                  MCGUIREWOODS LLP
                                  1230 Peachtree Street, NE, Suite 2100
                                  Atlanta, GA 30309-3534
                                  404.443.5738
                                  404.443.5773 (fax)

                                  Attorney for Defendants Argos North America
                                  Corp. and Argos Ready Mix, LLC



129588522_3




                                           26
